NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                  Argued July 7, 2017 
                                Decided October 4, 2017 
                                             
                                         Before 
 
                           DIANE P. WOOD, Chief Judge 
                            
                           WILLIAM J. BAUER, Circuit Judge
                            
                           JOEL M. FLAUM, Circuit Judge 
 
No. 16‐3820 
 
IVAN GENTHOV PICHIMAROV,                       Petition for Review of an Order of the 
      Petitioner,                              Board of Immigration Appeals. 
                                                
      v.                                       No. A 089‐849‐278 
                                                
JEFFERSON B. SESSIONS III,                      
Attorney General of the United States, 
      Respondent. 
 
                                        O R D E R 

       Ivan Pichimarov, a 42 year‐old Roma from Bulgaria, petitions for review of the 
denial of his application for withholding of removal, both statutorily and under the 
United Nations Convention Against Torture (“CAT”). But our jurisdiction to consider 
this petition is limited by 8 U.S.C. § 1252(a)(2(C), because Pichimarov is removable for 
having committed a crime involving moral turpitude. Our jurisdiction thus is confined 
under 8 U.S.C. § 1252(a)(2)(D) to questions of law and colorable constitutional claims, 
and Pichimarov raises none, so we dismiss the petition.   
        
       Pichimarov fled Bulgaria and entered the United States without inspection in 
1996. In 2000 he was convicted in Arkansas of felony theft of property. In 2009 the 
No. 16‐3820                                                                          Page 2 
 
Department of Homeland Security started removal proceedings, charging him as 
removable as an alien present in the United States without being admitted or paroled, 
see 8 U.S.C. § 1182(a)(6)(A)(i), and as an alien convicted of a crime involving moral 
turpitude, see id. § 1182(a)(2)(A)(i). Pichimarov admitted that he was removable on both 
grounds but applied for asylum,1  statutory withholding of removal, and withholding of 
removal under CAT. 
        
       At a hearing before the immigration judge, Pichimarov testified that Bulgarians 
discriminate against the Roma. But according to Pichimarov, the biggest threat to Roma 
was the organized crime groups in Bulgaria—collectively called “grupirovki”—who 
harassed and beat Roma and forced them to transport illegal goods. Pichimarov 
recounted that he once refused a local crime leader who had asked him to transport 
cargo illegally throughout Europe, and the leader warned that he might “disappear” if 
he did not accept the job. Pichimarov reported the threat to the police, who did nothing, 
so he moved to a different city in Bulgaria and hid at his aunt’s house for six or seven 
months before fleeing to the United States. 
        
       Pichimarov testified that he feared returning to Bulgaria because organized 
crime now treated Roma more harshly than when he left. He recalled that portions of 
money transfers he sent back to his parents had been withheld as a tax by the banks, 
which were all controlled by organized crime. Pichimarov also testified that the local 
crime groups still controlled the police, who, he believed, would arrest him as soon as 
he returned to Bulgaria, extort him for money, and beat him if he refused. 
        
       The IJ denied Pichimarov’s application. First the IJ found his testimony “far too 
speculative and not persuasive” and his corroborating evidence insufficient to support 
“even a subjective fear” of returning to Bulgaria. The IJ also faulted Pichimarov for not 
obtaining affidavits from his family and not explaining whether the groups who had 
threatened him still existed. Moreover, his testimony conflicted with other evidence in 
the record that the Bulgarian government sought to assist the Roma through, among 
other things, the construction of new housing. In sum, Pichimarov had not established 
an individualized fear—or alternatively, a pattern or practice—of persecution against 
the Roma. 


                                                 
1  Pichimarov’s asylum application was rejected as time‐barred because he filed it well over a year after 

arriving in the United States. He does not seek review of that decision in this petition, so we do not discuss 
it further. 
No. 16‐3820                                                                           Page 3 
 
        The Board of Immigration Appeals dismissed Pichimarov’s appeal in part and 
remanded in part. The Board upheld the denial of Pichimarov’s claims for asylum and 
withholding of removal, pointing out that he failed to provide reasonably available 
corroborating evidence, such as statements from family members. The Board agreed 
with the IJ that Pichimarov did not introduce evidence to show that he would face 
persecution in Bulgaria: he had not explained why the criminal group, after so many 
years, still would want to harass him nor did he substantiate his fear that he would be 
arrested or extorted upon return. Additionally, as the IJ found, Pichimarov did not 
establish a “nexus” between his ethnicity and any potential future harm. The Board also 
agreed that there was no pattern or practice of persecution of ethnic Roma: the 
background evidence on Bulgaria did not reflect that the government systematically 
tried to harm Roma or that the government tolerated persecution against them. The 
Board, however, accepted Pichimarov’s argument that the IJ had conflated the analysis 
of his claims for statutory withholding of removal and withholding under CAT, and so 
remanded the case for the IJ to make the requisite factual and legal findings. 
         
        On remand the IJ denied Pichimarov’s CAT claim because he failed to show that 
the government would acquiesce in his torture. The IJ concluded that the harm he 
feared was “too remote and attenuated” because more than fifteen years had passed 
since he had last been threatened. 
         
        The Board dismissed Pichimarov’s second appeal. It agreed with the IJ that the 
threats were dated, particularly in the absence of evidence that the local crime groups 
had any “continued interest” in him. And Pichimarov’s submitted reports of 
“generalized violence” were not enough to establish eligibility under CAT. 
         
        In his petition for review, Pichimarov challenges the denial of his application for 
statutory withholding, asserting that the Board overlooked certain evidence and 
applied an incorrect legal standard. He also challenges the denial of his withholding 
claim under CAT, generally disputing the Board’s conclusion that he did not meet his 
evidentiary burden of showing a likelihood he would be tortured. 
         
        The government asserts that we should dismiss the petition for lack of 
jurisdiction on the ground that Pichimarov has not raised any “colorable constitutional 
or legal claim.” We generally lack jurisdiction to review a final removal order against a 
criminal alien, like Pichimarov, who is removable for having committed an offense 
covered in 8 U.S.C. § 1182(a)(2), unless the alien raises a constitutional claim or question 
No. 16‐3820                                                                             Page 4 
 
of law. See 8 U.S.C. § 1252(a)(2)(C–D); Guzman‐Rivadeneira v. Lynch, 822 F.3d 978, 982 
(7th Cir. 2016), cert. denied, 137 S. Ct. 644 (2017). 
         
        Pichimarov contests the application of this jurisdictional bar by arguing that the 
orders denying him withholding of removal and CAT protection are not final orders of 
removal. He is mistaken. A “final order of removal” is “not only the actual order of 
deportation, but all orders closely related to the deportation proceeding,” including 
those “entered during the proceeding.” Torres‐Tristan v. Holder, 656 F.3d 653, 658 
(7th Cir. 2011) (quoting Carvajal‐Munoz v. INS, 743 F.2d 562, 566 (7th Cir. 1984)). The 
denial of Pichimarov’s application for withholding of removal—although technically 
entered after his removal order—nevertheless was entered during his immigration 
proceedings and was “closely related” to his removal, and thus comprised part of his 
final order of removal. We routinely have concluded that § 1252(a)(2)(C) bars our 
review of orders denying withholding of removal, both statutorily and under CAT. 
See, e.g., Lopez v. Sessions, 859 F.3d 464, 466 (7th Cir. 2017); Dominguez‐Pulido v. Lynch, 
821 F.3d 837, 843, 845 (7th Cir. 2016); Rosiles‐Camarena v. Holder, 735 F.3d 534, 536 
(7th Cir. 2013). 
         
        Pichimarov also contends that we have jurisdiction to review the denial of 
deferral of removal under CAT—an order not considered final. See Issaq v. Holder, 
617 F.3d 962, 970 (7th Cir. 2010). But he was ineligible for deferral of removal because 
his application for withholding was not subject to mandatory denial; withholding and 
deferral of removal are mutually exclusive remedies, with deferral available only if the 
request for withholding must be automatically denied. 8 C.F.R. § 1208.17(a); see Gutierrez 
v. Lynch, 834 F.3d 800, 804 n.2 (7th Cir. 2016); Wanjiru v. Holder, 705 F.3d 258, 263–64 
(7th Cir. 2013). Pichimarov argues that withholding and deferral of removal are similar 
forms of relief and should be treated alike. Deferral, however, is “a more temporary 
form of protection” that can be terminated more quickly and easily than withholding 
and thus is “like an injunction.” Wanjiru, 705 F.3d at 264; see also Issaq, 617 F.3d at 969. It 
therefore is a “unique remedy that requires a distinct jurisdictional analysis.” 
See Moral‐Salazar v. Holder, 708 F.3d 957, 962 (7th Cir. 2013). 
         
        Because Pichimarov mounts no legal or constitutional challenge to his removal 
order, we lack jurisdiction to review his petition. And while he does assert—with 
regard to his statutory withholding‐of‐removal claim—that the Board overlooked 
evidence or used the incorrect legal standard, he does not develop these arguments, 
which we regard as improper attempts to “manufacture a legal dispute over a 
No. 16‐3820                                                                        Page 5 
 
disagreement on the facts,” Jawad v. Holder, 686 F.3d 400, 404 (7th Cir. 2012). 
Accordingly, we DISMISS the petition for lack of jurisdiction.